Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 1 of 8 PageID #: 2271




                       EXHIBIT 1
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 2 of 8 PageID #: 2272




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   ED BUTOWSKY,                                    §
                                                   §
          Plaintiff,                               §
                                                   §
   V.                                              §          CIVIL ACTION NO.
                                                   §
   DAVID FOLKENFLIK; NATIONAL                      §          4:18-CV-00442-ALM
   PUBLIC RADIO, INC.; EDITH                       §
   CHAPIN; LESLIE COOK; AND                        §
   PALLAVI GOGOI,                                  §
                                                   §
          Defendants.                              §

   DECLARATION OF WESLEY D. LEWIS IN SUPPORT OF DEFENDANTS’ MOTION
          TO COMPEL DISCOVERY PURSUANT TO FED. R. CIV. P. 37

          1.      My name is Wesley Lewis. I am over the age of twenty-one (21) years and am

   fully competent to make this declaration. The facts stated in this declaration are within my

   personal knowledge and are true and correct.

          2.      I am an attorney at Haynes and Boone, LLP and counsel for Defendants in the

   above-captioned lawsuit. I have been involved with Defendants’ efforts to obtain discovery from

   Plaintiff in this case. I have assisted drafting Defendants’ discovery requests, reviewed Plaintiff’s

   responses and objections to Defendants’ requests, and analyzed Plaintiff’s discovery responses

   and document productions.

          3.      I have also been involved in Defendants’ efforts to obtain third-party discovery. I

   have reviewed productions received in response to Defendants’ third-party subpoenas, including

   productions from Rod Wheeler (“Wheeler”), Aaron Rich, Fox News Network, and other third

   parties with information relevant to NPR’s defense of this lawsuit.




   DECLARATION OF WESLEY D. LEWIS                                                               PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 3 of 8 PageID #: 2273




          4.     On July 8, 2019, Defendants served their first set of Requests for Admissions and

   Requests for Production of Documents. Defendants served additional discovery requests on

   September 30, 2019, and October 18, 2019.

          5.     After repeated broken promises to produce materials from August through

   December, Plaintiff ultimately produced, for the first time, a small group of documents on

   December 16, 2019-nearly six months after Defendants' initial request.

          6.     On December 16-18, 2019, Plaintiffs counsel made a limited production of

   documents. In total, Plaintiffs entire production consists of a mere 200 emails (many of which

   contain only a subject line or a single hyperlink), 78 screenshots of text messages and social

   media posts (none of which are in native format and virtually all of which show just a portion of

   a conversation), 9 recordings (4 of which are duplicates) and 161 pages of other documents-

   over 100 pages of which are publicly available NPR documents, such as NPR's 2017 annual

   report and 2016 Form 990.

          7.     On December 18, 2019, Plaintiffs counsel notified Defendants via e-mail that

   "Plaintiffs document production was completed," and that with the exception of "a few

   documents" that Plaintiff has withheld under a claim of privilege (without producing a privilege

   log), Defendants "now have all of Plaintiffs documents." Plaintiffs counsel re-confirmed his

   document production was complete in a phone conversation on January 8, 2020.

          8.     Plaintiffs production is demonstrably deficient in several respects. First, absent

   from Plaintiffs production are a myriad of his own conversations with Fox News Network and

   Wheeler- which is readily apparent by reviewing the (only partial) document productions from

   those third parties. In fact, Plaintiffs limited production is noticeably smaller than the number

   of documents received from Wheeler Fox News Network, and Aaron Rich-third parties with




   DECLARATION OF WESLEY D. LEWIS                                                           PAGE2
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 4 of 8 PageID #: 2274




   which Plaintiff was in frequent communications-who collectively produced more than 1,600

   documents responsive to Defendants' third-party subpoenas.

          9.      Despite Plaintiff's representation that he has produced all documents responsive

   to Defendants' requests, the limited set of documents that Plaintiff produced is incomplete. Upon

   reviewing third-party productions from Fox News Network, Aaron Rich and Wheeler, I was able

   to identify several responsive communications involving Butowsky that have been produced by

   third parties, but not by Butowsky. For example, Wheeler produced 300 documents in response

   to Defendants' subpoena. One of these documents was a 91-page document of text messages

   between Plaintiff and him; Wheeler also produced several group iMessage conversations with

   Butowsky and other third parties. By contrast, Plaintiff has only provided selected excerpted

   screenshots of his text message conversations with Wheeler that collectively constitute only

   approximately 16 pages of the 91 pages produced by Wheeler. These excerpts obviously fail to

   include pmiions of the conversation that are highly relevant, responsive, and often detrimental to

   positions he has taken in this case. Wheeler also produced other responsive group text message

   conversations including himself and Plaintiff, but Plaintiff did not. Wheeler also produced 148

   emails that include the Plaintiff. Similarly, Mr. Rich produced 261 documents that Plaintiff sent

   or received that would be responsive to NPR' s Requests for Production of Documents, compared

   to Plaintiff's production of only 200 emails. Thus, the total number of communications with

   Plaintiff produced by third parties exceeds the total number of emails produced by Plaintiff.

          10.     I also understand that Plaintiff has multiple email accounts (including, but not

   necessarily      limited       to,       Butowsky32@ gmail.com,           ebutowsky@ gmail.com,

   ed@chapwoodinvestments.com, and googiel 8@aol.com). Without any explanation for his

   failure to do so, Plaintiff has failed to produce any communications from a number of those




   DECLARATION OF WESLEY D. LEWIS                                                             PAGE3
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 5 of 8 PageID #: 2275




   accounts and instead only appears to have produced emails from ebutowsky@gmail.com and a

   very limited number of emails from ed@chapwoodinvestments.com.

          11.     Plaintiff has inappropriately excerpted pmiions ofrecordings responsive to NPR' s

   document requests . For example, Plaintiff produced an audio file with the filename "rod Audio

   only" in which Butowsky edited the audio produced so that only Wheeler's side of the

   conversation was produced. The metadata of the produced file (entitled "Ed edit") confirms this.

          12.     Butowsky, himself, has admitted that he has other responsive documents. For

   instance, his production included a recording of a telephone conversation with Wheeler in which

   Butowsky references additional text messages and communications that go to the heart of this

   case. For example, in this telephone conversation, entitled "Rod call," Plaintiff stated that he

   hired a "forensic person" to investigate the subject matter of Wheeler' s lawsuit against Fox

   News, yet Plaintiff does not appear to have produced any documents related to this "forensic

   person" or his investigation. Moreover, Plaintiff has stated that he often records telephone

   conversations and uses an application called "Phone View" that records every text message, even

   after a message has been erased. This too was requested and not produced by Butowsky.

          13.     In addition to Butowsky's less-than-fo1ihright and incomplete responses to

   Defendants' discovery requests, other individuals and entities associated with Butowsky have

   similarly obstructed Defendants' efforts to obtain discovery in this lawsuit. NPR has not been

   able to obtain discovery from Chapwood Investments ("Chapwood"), which is owned by

   Plaintiff, or from Plaintiff' s business partner Kim Sams ("Sams"). Chapwood was served with a

   subpoena on November 18, 2019, and Sams was served with a subpoena on November 27, 2019.

   Both subpoenas have been completely ignored.




   DECLARATION OF WESLEY D. LEWIS                                                            PAGE4
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 6 of 8 PageID #: 2276




           14.    Plaintiff is involved in related litigation in the District of Columbia (Aaron Rich v.

   Butow sky, et al., Civil Action No. 1: 18-cv-00681-RJL). In that case, Aaron Rich, the brother of

   Seth Rich, sued Plaintiff based on claims stemming from his alleged involvement in politically

   motivated conspiracy theories surrounding Rich's death. The underlying facts of that case

   overlap substantially with the facts at issue in this case. On December 23, 2019, almost five

   months after the district court' s order compelling him to comply with Plaintiffs discovery

   requests, Butowsky's counsel advised counsel for Aaron Rich that he would not be able to meet

   his discovery obligations, noting that he had located "more than six thousand potentially

   responsive documents that had not yet been produced ," and reporting that he had "not yet even

   searched a number of ... Butowsky's devices and accounts." If Butowsky has represented that

   there are more than 6,000 potentially responsive documents to discovery requests in the Rich

   case- a case whose facts substantially overlap with this one--it is likely that Butowsky has a

   similar number of documents responsive to the discovery requests in this case and certainly

   substantially more than the approximately 300 produced here.

          15.     Plaintiffs withholding of documents and obstruction of party discovery have

   materially interfered with Defendants ' ability to defend this case. Absent judicial relief,

   Defendants will be unable to adequately prepare to take and defend depositions and defend

   themselves in this lawsuit.

          16.     Exhibits 2-26 referenced in Defendants ' Motion to Compel are true and correct

   copies of the following documents:

                  EXHIBIT 2.     Plaintiffs Motion and Memorandum in Support of Motion for
                                 Sanctions Against Defendant Butowsky filed on December 30,
                                 2019 in Aaron Rich v. Butowsky, et al., Civil Action No. 1: 18-cv-
                                 00681-RJL, pending in the United States District Court for the
                                 District of Columbia




   DECLARATION OF WESLEY D. LEWIS                                                               PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 7 of 8 PageID #: 2277




               EXHIBIT 3.    Defendants' First Requests for Production dated July 5, 2019

               EXHIBIT 4.    Plaintiffs Objections, Answers and Responses to Defendants'
                             Discovery Requests dated August 5, 2019

               EXHIBIT 5.    August 5, 2019 Email from S. Biss to L. Prather

               EXHIBIT 6.    September 13, 2019 Letter from L. Prather to S. Biss

               EXHIBIT 7.    Defendants' Second Requests for Production dated September 30,
                             2019

               EXHIBIT 8.    Defendants' First Set of Inten-ogatories dated September 30, 2019

               EXHIBIT 9.    Defendants' Third Requests for Production dated October 18,
                             2019

               EXHIBIT 10. Defendants' Second Set of Inten-ogatories dated October 18, 2019

               EXHIBIT 11.   October 20, 2019 Email from S. Biss to L. Prather

               EXHIBIT 12. November 9, 2019 Email from S. Biss to L. Prather

               EXHIBIT 13. November 21, 2019 Letter from D. Bodney to S. Biss

               EXHIBIT 14.   December 9, 2019 Letter from D. Bodney to S. Biss

               EXHIBIT 15.   December 19, 2019 Email from L. Prather to S. Biss and T.
                             Clevenger

               EXHIBIT 16. Plaintiffs Supplemental Responses to            Defendants'      First
                           Discovery Requests dated October 23, 2019

               EXHIBIT 17.   Plaintiffs Objections, Answers and Responses to Defendants'
                             Second Discovery Requests dated November 9, 2019

               EXHIBIT 18.   Plaintiffs (Second) Supplemental Responses to Defendants'
                             Discovery Requests dated December 8, 2019

               EXHIBIT 19.   Plaintiffs Objections and Responses to Defendants' Second
                             Inten-ogatories and Third Request for Production of Documents
                             dated December 2, 2019

               EXHIBIT 20.   Redacted text message conversation between Plaintiff and Rod
                             Wheeler produced by Plaintiff

               EXHIBIT 21.   U nredacted text message conversation between Rod Wheeler and
                             Plaintiff produced by Rod Wheeler



   DECLARATION OF WESLEY D. LEWIS                                                        PAGE6
Case 4:18-cv-00442-ALM-CMC Document 85-2 Filed 01/13/20 Page 8 of 8 PageID #: 2278




                 EXHIBIT 22.     November 25, 2019 Email from C. Houdre to L. Prather

                 EXHIBIT 23.     Proof of Service of Subpoena on Chapwood Investments dated
                                 November 19, 2019

                 EXHIBIT 24.     Proof of Service of Subpoena on Kim Sams dated December 3,
                                 2019

                 EXHIBIT 25.     Plaintiffs Original Petition dated May 26, 2011 in Edward W
                                 Butowsky v. Financial Industry Regulatory Authority, Inc., Cause
                                 No. 11-06638 in the 106 th Judicial District Court, Dallas County,
                                 Texas

                 EXHIBIT 26.     Order dated January 20, 2012 in Edward W Butowsky v.
                                 Financial Industry Regulatory Authority, Inc. , Cause No. 11-
                                 06638 in the 106 th Judicial District Comi, Dallas County, Texas

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and conect. Executed on January 13, 2020.




   DECLARATION OF WESLEY D. LEWIS                                                           PAGE7
